Exhibit 10.1


EXECUTION VERSION


 


 


 


 
LOAN AGREEMENT
 


 
by and between
 


 
PHOENIX LIFE INSURANCE COMPANY, as Lender
 


 
and
 


 
VIRTUS INVESTMENT PARTNERS, INC., as Borrower
 


 
December 31, 2008
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
1.
GENERAL DEFINITIONS
6
         
1.1
Defined Terms
6
         
1.2
Accounting Terms; Other Definitional Provisions
12
       
2.
LOAN
13
         
2.1
The Loan
13
         
2.2
Principal Payments of the Loan
13
         
2.3
Interest
13
         
2.4
Optional Prepayments
14
         
2.5
Mandatory Prepayments
14
       
3.
REPRESENTATIONS AND WARRANTIES
14
         
3.1
Organization and Qualification
14
         
3.2
Corporate Powers
14
         
3.3
No Legal Bar
14
         
3.4
Governmental Authorizations, etc.
15
         
3.5
Litigation;  Compliance with Law
15
         
3.6
Taxes
15
         
3.7
Title to Property: Leases
15
         
3.8
Licenses, Permits, etc.
15
         
3.9
Federal Regulations
15
         
3.10
ERISA
16
         
3.11
Investment Company Act; Other Regulations
16
         
3.12
Subsidiaries
16
         
3.13
Use of Proceeds
16
         
3.14
Security Documents
16
         
3.15
Solvency
16

 
 

--------------------------------------------------------------------------------


 
4.
AFFIRMATIVE COVENANTS
16
         
4.1
Financial Statements
16
         
4.2
Payment of Obligations
17
         
4.3
Maintenance of Existence; Compliance
18
         
4.4
Maintenance of Property; Insurance
18
         
4.5
Inspection or Property; Books and Records; Discussions
18
         
4.6
Notices
18
         
4.7
Additional Collateral
19
         
4.8
Post-Closing Obligations
20
       
5.
NEGATIVE COVENANTS.
20
         
5.1
Indebtedness
20
         
5.2
Liens
20
         
5.3
Fundamental Changes
21
         
5.4
Disposition of Property
22
         
5.5
Restricted Payments
22
         
5.6
Investments
22
         
5.7
Transactions with Affiliates
23
         
5.8
Changes in Fiscal Period
23
         
5.9
Negative Pledge Clauses
23
         
5.10
Clauses Restricting Subsidiary Distributions
23
         
5.11
Lines of Business
23
       
6.
FINANCIAL COVENANTS
23
         
6.1
Financial Covenants
23

 
3

--------------------------------------------------------------------------------


 
7.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
24
         
7.1
Events of Default
24
         
7.2
Acceleration of the Obligations
25
         
7.3
Remedies
26
         
7.4
Remedies Cumulative
26
       
8.
CONDITIONS PRECEDENT
26
         
8.1
Conditions Precedent
26
       
9.
MISCELLANEOUS
27
         
9.1
Payment of Expenses
27
         
9.2
Survival of Representations and Warranties
28
         
9.3
Successors and Assigns
28
         
9.4
Payments Due on Non-Business Days
28
         
9.5
Counterparts
28
         
9.6
Severability
28
         
9.7
Modification of Agreement
28
         
9.8
Governing Law
28
         
9.9
Submission to Jurisdiction; Waivers
28
         
9.10
Acknowledgements
29
         
9.11
Notices
29
         
9.12
Integration
29
         
9.13
WAIVER OF JURY TRIAL
29
         
9.14
USA Patriot Act
29
         
9.15
Confidentiality
29

 
SCHEDULES
 
Schedule 3.1 -
  Dissolving Subsidiaries
Schedule 3.5 -
  Litigation Disclosure
Schedule 3.12 -
  Subsidiaries
Schedule 3.14 -
  UCC Filing Jurisdictions
Schedule 5.1(d) -
  Existing Indebtedness

 
4

--------------------------------------------------------------------------------


 
EXHIBITS
 
Exhibit A
Form of Note
Exhibit B
Form of Guarantee and Collateral Agreement
Exhibit C
Form of Closing Certificate
Exhibit D
Form of Compliance Certificate

 
 
 
5

--------------------------------------------------------------------------------


 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this “Agreement”) is made as of the 31st day of December
2008, by and between PHOENIX LIFE INSURANCE COMPANY, (“Lender”) a New York
domiciled insurance company with a mailing address of One American Row,
Hartford, Connecticut 06115 and VIRTUS INVESTMENT PARTNERS, INC. (“Borrower”), a
Delaware corporation with a mailing address of 100 Pearl Street, Hartford,
CT  06103.
 
1.  
GENERAL DEFINITIONS

 
1.1      Defined Terms.  When used herein, the following terms shall have the
following meanings:
 
Affiliate - means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise
 
Agreement - has the meaning assigned to such term in the first paragraph hereof.
 
Assets Under Management - means all assets subject to investment management
services provided by the Borrower and its Subsidiaries and reported in Form 10Q
and Form 10K.
 
Board - means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
Borrower - has the meaning assigned to such term in the first paragraph of this
Agreement.
 
Business Day - means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Hartford, Connecticut are authorized or
required by law to close.
 
Capital Stock - means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
Cash Equivalents - means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 

--------------------------------------------------------------------------------


 
Closing Date - means the date on which the conditions set forth in Section 8
shall have been satisfied, which date is December 31, 2008.
 
Code - means the Internal Revenue Code of 1986, as amended from time to time.
 
Compliance Certificate - a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit D.
 
Contractual Obligation – means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
Convertible Preferreds – means a minimum of $45.0 million of convertible
preferred equity issued by the Borrower.
 
Default - has the meaning assigned to such term in Section 7.1 of this
Agreement.
 
Domestic Subsidiary - means any Subsidiary organized under the laws of any
jurisdiction in the United States.
 
Disposition - means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
EBITDA - means, as of the end of any fiscal quarter of the Borrower, net income
of the Borrower and its Subsidiaries before Interest Expense, income taxes,
depreciation and amortization expenses, non-cash stock-based compensation,
unrealized mark-to-market gains and losses and other non-recurring,
extraordinary items, in each case as mutually agreed, for the four fiscal
quarters then ending, determined on a consolidated basis in accordance with
GAAP, as reported in Form 10Q and Form 10K.
 
EBITDA to Senior Interest Expense Ratio - means the ratio, as determined at the
end of each fiscal quarter of the Borrower of (a) EBITDA, determined for the
four fiscal quarters of the Borrower ending as of such quarter’s end to (b)
total Interest Expense on Senior Debt, determined for the four fiscal quarters
of the Borrower ending as of such quarter’s end.
 
EBITDA to Total Interest Expense Ratio - means the ratio, as determined at the
end of each fiscal quarter of the Borrower of (a) EBITDA, determined for the
four fiscal quarters of the Borrower ending as of such quarter’s end to (b)
total Interest Expense, determined for the four fiscal quarters of the Borrower
ending as of such quarter’s end.
 
7

--------------------------------------------------------------------------------


 
ERISA - means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
ERISA Affiliate - means any trade or business (whether or not incorporated)
that, together with any Group Member, is treated as a single employer under
Section 414 of the Code.
 
ERISA Event - means  (a) any Reportable Event; (b) the existence with respect to
any Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, including any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Pension Plan, the failure to
make by its due date a required installment under Section 412(m) of the Code
with respect to any Pension Plan or the failure by any Group Member or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan; (d) the
incurrence by any Group Member or any  ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan, including
but not limited to the imposition of any Lien in favor of the PBGC or any
Pension Plan; (f) a determination that any Pension Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (g) the
receipt by any Group Member or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.
 
Event of Default - has the meaning assigned to such term in Section 7.1 of this
Agreement.
 
Excluded Foreign Subsidiary - means any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
 
Foreign Subsidiary - means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
GAAP - has the meaning assigned to such term in Section 1.2 of this Agreement.
 
Governmental Authority - means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners)
 
Group Member - means the collective reference to the Borrower and its
Subsidiaries.
 
8

--------------------------------------------------------------------------------


 
Guarantee and Collateral Agreement - means the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit B.
 
Guarantee Obligation - means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
Guarantor - has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
 
Highest Lawful Rate - means the maximum rate of interest, if any, that at any
time or from time to time may be contracted for, taken, charged or received by
the Lender on the obligations owed to it under the laws applicable to the Lender
and this transaction.
 
Indebtedness - means, with respect to any person and without duplication, (a)
all indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms); (c)
all non-contingent reimbursement or payment obligations with respect to any
letters of credit (including standby and commercial), banker's acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations evidenced
by notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to property acquired by such person (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property); (f) all obligations with
respect to capital leases; (g) all net obligations with respect to any agreement
(including any master agreement and any agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, forward foreign
exchange agreement, rate cap, collar or floor agreement, currency swap
agreement, cross-currency rate swap agreement, currency option or any other,
similar agreement (including any option to enter into any of the foregoing); (h)
all indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien upon or in property (including accounts
and contracts rights) owned by such person, even though such person has not
assumed or become liable for the payment of such Indebtedness; and (i) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above.
 
9

--------------------------------------------------------------------------------


 
Intellectual Property - means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom
 
Interest Expense - means, with respect to any fiscal period of the Borrower,
interest expense of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
 
Interest Payment Date - has the meaning assigned to such term in Section 2.3 of
this Agreement.
 
Interest Period - means the period in which interest under the Loan shall be
calculated, which date shall commence, with respect to the first Interest
Period, on the Closing Date and, with respect to all subsequent Interest
Periods, on the first (1st) day of each successive calendar quarter after the
Closing Date and ending, with respect to the first Interest Period, on the last
day of the calendar quarter in which the Closing Date falls, and, with respect
to all other Interest Periods, on the last date of the calendar quarter in which
such commencement date fell; provided that no Interest Period shall extend
beyond the Maturity Date. For the avoidance of doubt, the first Interest Period
shall commence on the Closing Date and end on March 31, 2009 and the second
Interest Period shall commence on April 1, 2009 and end on June 30, 2009.
 
Interest Rate - means (a) at any time on or prior to January 16, 2009, 6.55% and
(b) at any time thereafter, 9.0%.
 
Investment - has the meaning assigned to such term in Section 5.6 of this
Agreement.
 
Lender - has the meaning assigned to such term in the first paragraph of this
Agreement.
 
Lien - means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
 
Loan - has the meaning assigned to such term in Section 2.1 of this Agreement.
 
Loan Documents - this Agreement, the Guarantee and Collateral Agreement and the
Note and any amendment, waiver, supplement or other modification to any of the
foregoing.
 
Loan Party - means each Group Member that is a party to a Loan Document.
 
10

--------------------------------------------------------------------------------


 
Material Adverse Effect - means a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Lender hereunder or thereunder
 
Maturity Date - has the meaning assigned to such term in Section 2.2 of this
Agreement.
 
Multiemployer Plan - means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
Net Cash Proceeds - the cash proceeds received in connection with any issuance
or sale of Capital Stock or any incurrence of Indebtedness, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
 
Net Worth – means, at any time, the Borrower’s Shareholders Equity plus the face
value of the Borrower’s Convertible Preferreds.
 
Note - has the meaning assigned to such term in Section 2.1 of this Agreement.
 
Pension Plan - means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.
 
Person - means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
Plan - means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Group Member or any ERISA
Affiliate is  an “employer” as defined in Section 3(5) of ERISA.
 
Prohibited Transaction - has the meaning set forth in Section 406 of ERISA and
Section 4975(f)(3) of the Code
 
Reportable Event - means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043, with respect to a Pension Plan.
 
Requirement of Law – means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
Responsible Officer - means the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
 
11

--------------------------------------------------------------------------------


 
Restricted Payments - has the meaning assigned to such term in Section 5.5 of
this Agreement.
 
SEC - means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
Senior Debt - means all Indebtedness of the Borrower other than subordinated
debt.
 
Senior Debt to EBITDA Ratio - means the ratio, as determined at the end of each
fiscal quarter of the Borrower, of (a) Senior Debt, determined as of such
quarter's end, to (b) EBITDA, determined for the four fiscal quarters of the
Borrower ending as of such quarter's end.
 
Shareholders Equity – means the shareholders’ equity (including, for the
avoidance of doubt, any convertible preferred equity) of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
 
Solvent - when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured
 
Subsidiary - means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
Subsidiary Guarantor - means each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary and Phoenix Equity Planning Corporation and each
dissolving subsidiary listed on Schedule 3.1.
 
Withdrawal Liability - means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
 
1.2  Accounting Terms; Other Definitional Provisions. (a)  Unless otherwise
specified therein, all terms defined in this Agreement shall have the defined
meanings when used in the other Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.
 
12

--------------------------------------------------------------------------------


 
(b)  Any accounting terms used in this Agreement which are not specifically
defined shall have the meanings customarily given them in accordance with
generally accepted accounting principles (“GAAP”) at the time in effect.
 
(c)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (iv) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.
 
(d)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(e)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
2.  
LOAN

 
2.1  The Loan.  Subject to the terms and conditions of this Agreement, Lender
agrees to accept from Borrower on the Closing Date a senior note in the
principal amount of $20,000,000 (the “Note”), substantially in the form of
Exhibit A hereto.  The indebtedness of the Borrower evidenced by the Note is
hereinafter referred to as the “Loan”. The Note shall be a registered note and
the Borrower shall maintain a registry showing, at all times, the holder of such
Note.
 
2.2  Principal Payments of the Loan.  The Borrower shall pay (a) $1,000,000 of
the principal amount of the Loan on each Interest Payment Date during thefiscal
year ending December 31, 2009, (b) $4,000,000 of the principal amount of the
Loan on each Interest Payment Date during the fiscal year ending December 31,
2010, in each case, together with accrued and unpaid interest thereon. Any
outstanding principal amount (together with accrued and unpaid interest therein)
shall be paid on December 31, 2010 (the “Maturity Date”).  Payments of principal
shall be made by the Borrower as set forth below in the Lender's signature block
hereto or as otherwise directed in writing by the Lender.
 
2.3  Interest. The Loan shall bear interest on the principal amount thereof
outstanding from and after the Closing Date at the Interest Rate.  Anything
contained herein to the contrary notwithstanding, after the Maturity Date, after
the date on which the Loan shall have become due and payable pursuant to Section
7 or in any period during which a Default shall exist, the Loan shall bear
interest at a rate per annum equal to the Interest Rate plus 2.0% and such
interest shall be due and payable on demand. Except as set forth in the
immediately preceding sentence, interest on the Loan shall be due and payable in
arrears on the last day of each Interest Period (and if such day is not a
Business Day, then on the next Business Day) (the “Interest Payment Date”).
Interest shall also be paid on the date of any prepayment of Loan under Section
2.4 for the portion of the Loan so prepaid. At no time shall the interest rate
payable on the Loan exceed the Highest Lawful Rate applicable to the Lender. All
interest shall be determined on a year of 360-days and the actual number of days
elapsed.
 
13

--------------------------------------------------------------------------------


 
2.4  Optional Prepayments. The Borrower may, at any time or from time to time on
any Interest Payment Date (or such other date to which the Lender shall have
consented in writing), upon not less than 4 Business Days' irrevocable notice to
the Lender, prepay the Loan in whole or in part, in minimum amounts of
$2,000,000 or any multiple of $1,000,000 in excess thereof. Such notice of
prepayment shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid. Optional prepayments shall be applied to reduce the remaining
installments pro rata based upon the then remaining principal amounts
thereof.  No prepayment premium shall be payable in connection with any such
prepayment.  Amounts prepaid on account of the Loan may not be reborrowed.
 
2.5  Mandatory Prepayments.  If any Capital Stock or Indebtedness shall be
issued or incurred by any Group Member (excluding any Indebtedness incurred in
accordance with Section 5.1 (other than paragraph (g) thereof)), an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied on the date of such
issuance or incurrence toward the prepayment of the Loan.  Mandatory prepayments
shall be applied to reduce the remaining installments pro rata based upon the
then remaining principal amounts thereof.  No prepayment premium shall be
payable in connection with any such prepayment.  Amounts prepaid on account of
the Loan may not be reborrowed.
 
3.  
REPRESENTATIONS AND WARRANTIES

 
As an inducement to Lender to make the Loan, Borrower warrants and represents to
Lender that:
 
3.1  Organization and Qualification. Except as set forth on Schedule 3.1, each
Group Member is (a) duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged.
 
3.2  Corporate Powers. Each Loan Party has the right and power and is duly
authorized and empowered to enter into, execute, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party hereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceeding in equity or at law).
 
3.3  No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligations of any Loan Party  and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirements of Law or any such Contractual Obligation (other
than the Liens created by the Guarantee and Collateral Agreement).  No
Requirement of Law or Contractual Obligation applicable to the Borrower or any
other Group Member could reasonably be expected to have a Material Adverse
Effect.
 
14

--------------------------------------------------------------------------------


 
3.4  Governmental Authorizations, etc.  No consent, approval or authorization
of, or registration, filing or declaration with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except the filings referred to in Section 3.14.
 
3.5  Litigation;  Compliance with Law. There are no actions, suits or
proceedings pending or, to the knowledge of the Borrower, threatened by or
against or affecting any Group Member or against any of their respective
properties or revenues before any Governmental Authority or arbitrator (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby or (b) except as set forth on Schedule 3.5, that could
reasonably be expected to have a Material Adverse Effect. No Group Member is in
default under or with respect to any of its Contractual Obligations.  Each Group
Member is in compliance with all Requirements of Law, except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
3.6  Taxes.  Each Group Member has filed, or caused to be filed, all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on said returns or on any assessment made
against it or any of its property and all other taxes, fees or other changes
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member). No tax Lien
has been filed.  The Borrower knows of no basis for any other tax or assessment
with respect to the Borrower or any other Group Member that could reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Borrower and the other Group Members in respect of federal,
state or other taxes for all fiscal periods are adequate.
 
3.7  Title to Property: Leases.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 5.2. All leases that
individually or in the aggregate are material are valid and subsisting and are
in full force and effect in all material respects.
 
3.8  Licenses, Permits, etc.  Each Group Members owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted except to the extent that a failure to own or use could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No
material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim.  The use of Intellectual Property by each Group
Member does not infringe on the rights of any Person in any material respect.
 
3.9  Federal Regulations.  No part of the proceeds of any Loan, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.  No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined.  If requested by the Lender, the Borrower will furnish to the Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
15

--------------------------------------------------------------------------------


 
3.10   ERISA.  Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Group Member and each
of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; and (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards No.
106.  The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits.
 
3.11   Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness
 
3.12   Subsidiaries.  Except as disclosed to the Lender by the Borrower in
writing from time to time after the Closing Date, (a) Schedule 3.12 sets forth
the name and jurisdiction of incorporation of each Subsidiary (and indicates if
such Subsidiary is dissolving) and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents
 
3.13   Use of Proceeds.  The proceeds of the Loan shall be used to refinance a
portion of the Indebtedness outstanding under that certain Loan Agreement, made
as of the 30th day of December 2005, by and between the Lender and Phoenix
Investment Partners, Ltd.
 
3.14   Security Documents.  The Guarantee and Collateral Agreement is effective
to create in favor of the Lender a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock are delivered to the Lender
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
3.14 in appropriate form are filed in the offices specified on Schedule 3.14,
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 5.2).
 
3.15   Solvency.  Each Loan Party is, and after giving effect to the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.
 
4.  
AFFIRMATIVE COVENANTS.

 
The Borrower agrees that, so long as any Loan or other amount is owing to the
Lender, the Borrower shall and shall cause each other Group Member to:
 
4.1  Financial Statements .  Furnish to the Lender:
 
16

--------------------------------------------------------------------------------


 
(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by an
independent certified public accountants of nationally recognized standing;
provided, that documents required to be delivered pursuant to this clause (a)
which are made available via EDGAR, or any successor system of the SEC, in an
Annual Report of the Borrower on Form 10-K shall be deemed delivered to the
Lender on the date such documents is made so available;
 
(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); provided, that
documents required to be delivered pursuant to this clause (a) which are made
available via EDGAR, or any successor system of the SEC, in an Annual Report of
the Borrower on Form 10-Q shall be deemed delivered to the Lender on the date
such documents is made so available;
 
(c) concurrently with the delivery of the financial statements referred to in
Section 4.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
pursuant to Section 6, except as specified in such certificate;
 
(d) concurrently with the delivery of any financial statements pursuant to
Section 4.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the Lender, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any Intellectual Property acquired by any Loan Party and (3) a
description of any Person that has become a Group Member, in each case since the
date of the most recent report delivered pursuant to this clause (y) (or, in the
case of the first such report so delivered, since the Closing Date); and
 
(e) promptly, such additional financial and other information as the Lender may
from time to time reasonably request.
 
4.2  Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.
 
17

--------------------------------------------------------------------------------


 
4.3  Maintenance of Existence; Compliance.  Except for Subsidiaries which are
listed on Part A of Schedule 3.12 as dissolving entities or otherwise disclosed
on Part B of Schedule 3.12, (a)(i)  Preserve, renew and keep in full force and
effect its organizational existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 5.3 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.4  Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
 
4.5  Inspection or Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.
 
4.6  Notices. Promptly give notice to the Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 
(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
 
(d) an ERISA Event, as soon as possible and in any event within 10 days after
the Borrower knows thereof; and
 
(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 4.6 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.  Notices required to be delivered pursuant to this Section 4.6
which are made available via EDGAR, or any successor system of the SEC, in a
Current Report of the Borrower on Form 8-K, shall be deemed delivered to the
Lender on the date such notices are made so available.
 
18

--------------------------------------------------------------------------------


 
4.7  Additional Collateral.
 
(a) With respect to any property acquired after the Closing Date by any
Guarantor or by any Subsidiary Guarantor after March 31, 2009 (other than (x)
any property described in paragraph (b) or (c) below, (y) any property subject
to a Lien expressly permitted by Section 5.2(g) and (z) property acquired by any
Excluded Foreign Subsidiary) as to which the Lender does not have a perfected
Lien, promptly (i) execute and deliver to the Lender such amendments to the
Guarantee and Collateral Agreement or such other documents as the Lender deems
necessary or advisable to grant to the Lender a security interest in such
property and (ii) take all actions necessary or advisable to grant to the Lender
a perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Lender.
 
(b) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Guarantor or by
any Group Member after March 31, 2009 (which, for the purposes of this paragraph
(c), shall include any existing Subsidiary that ceases to be an Excluded Foreign
Subsidiary), promptly (i) execute and deliver to the Lender such amendments to
the Guarantee and Collateral Agreement as the Lender deems necessary or
advisable to grant to the Lender a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any Group Member, (ii)
deliver to the Lender the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Lender a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Lender and (C) to deliver to the Lender a certificate of such Subsidiary,
substantially in the form of Exhibit D, with appropriate insertions and
attachments, and (iv) if requested by the Lender, deliver to the Lender legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Lender.
 
(c)  With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Guarantor or by any Group Member after March 31,
2009 (other than by any Group Member that is an Excluded Foreign Subsidiary),
promptly (i) execute and deliver to the Lender such amendments to the Guarantee
and Collateral Agreement as the Lender deems necessary or advisable to grant to
the Lender a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Group Member (provided that in no
event shall more than 66% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged), (ii) deliver to the Lender
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, and take such other action as may be necessary or, in the
opinion of the Lender, desirable to perfect the Lender’s security interest
therein, and (iii) if requested by the Lender, deliver to the Lender legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Lender.
 
(d) With respect to any Group Member other than the Guarantors, at any time
after March 31, 2009, promptly (i) execute and deliver to the Lender such
amendments to the Guarantee and Collateral Agreement as the Lender deems
necessary or advisable to grant to the Lender a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Group Member, (ii) deliver to the Lender the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Lender a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Lender and (C) to deliver to the Lender a
certificate of such Subsidiary, substantially in the form of Exhibit D, with
appropriate insertions and attachments, and (iv) if requested by the Lender,
deliver to the Lender legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Lender.
 
19

--------------------------------------------------------------------------------


 
4.8  Post-Closing Obligations.  On or before January 16, 2009, deliver any items
required to be delivered pursuant to Section 8.1 and not delivered on the
Closing Date.
 
5.  
NEGATIVE COVENANTS.

 
The Borrower hereby agrees that, so long as any Loan or other amount is owing to
the Lender, the Borrower shall not and shall not permit any of its Subsidiaries
to, directly or indirectly:
 
5.1  Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
 
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary;
 
(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary Guarantor;
 
(d) Indebtedness outstanding on the date hereof and listed on Schedule 5.1(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
 
(e) Indebtedness secured by Liens permitted by Section 5.2(g) in an aggregate
principal amount not to exceed $1,000,000 at any one time outstanding;
 
(f) Indebtedness secured by Liens permitted by Section 5.2(h) of any Person that
becomes a Subsidiary after the Closing Date; provided, that such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary; and
 
(g)  additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$1,000,000 at any one time outstanding.
 
5.2  Liens. Create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien upon any of its property, whether now owned
or held or hereafter acquired, except:
 
20

--------------------------------------------------------------------------------


 
(a) Liens for taxes, assessments or other governmental charges the payment of
which is not yet due and payable or the payment of which is not at the time
required by Section 4.1(b) hereof;
 
(b) Liens arising from judicial attachments and judgments, unless the judgment
it secures shall not, within 60 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 60 days after the expiration of any such stay;
 
(c) Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, inventory suppliers and other similar Liens, in each case, incurred
in the ordinary course of business for sums not yet due;
 
(d) leases or subleases granted to others, licenses, easements, rights-of-way,
restrictions, zoning restrictions, governmental restrictions in respect of any
property or property right or franchise of the Borrower or any Subsidiary, minor
survey exceptions and other similar charges or encumbrances, in each case
incidental to, and not interfering with, the ordinary conduct of the business of
the Borrower and the Subsidiaries, taken as a whole, provided that such charges
and encumbrances do not, in the aggregate, materially detract from the value or
utility of such property;
 
(e) Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security or retirement benefits, or to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
bonds, appeal bonds, bids, leases, performance bonds, purchase, construction or
sales contracts, leases and other similar obligations, in each case not incurred
or made in connection with the borrowing of money, the obtaining of advances or
credit or the payment of the deferred purchase price of property, and which
Liens do not, in the aggregate, materially impair the use of the property
subject thereto in the operation of the business of the Borrower and the
Subsidiaries or the value of such property for the purposes of such business;
 
(f) Liens existing on the Closing Date;
 
(g) Liens created to secure all or any part of the purchase price, or to secure
Indebtedness incurred or assumed to pay all or any part of the purchase price or
cost of construction, of property (or any improvement thereon) acquired or
constructed by the Borrower or any Subsidiary;
 
(h) Liens existing on property of a person immediately prior to its being
consolidated or merged into the Borrower or any Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Borrower or any
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed); and
 
(i) Liens renewing, extending or replacing Liens permitted by this Section 5.2.
 
5.3  Fundamental Changes. Enter into any merger, consolidation, amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:
 
(a) any Subsidiary of the Borrower may be consolidated or merged with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with or into any Subsidiary Guarantor or any Person that,
contemporaneously with the consummation of any such event, becomes a Subsidiary
Guarantor (provided that the Subsidiary Guarantor or such Person  shall be the
continuing or surviving Person);
 
21

--------------------------------------------------------------------------------


 
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Subsidiary Guarantor (upon voluntary dissolution or
otherwise) or (ii) pursuant to a Disposition permitted by Section 5.4;
 
(c)  any Investment expressly permitted by Section 5.6 may be structured as a
merger, consolidation or amalgamation; and
 
(d) the Borrower may be consolidated or merged with or into a Person or sell
such Person all or substantially all of its property or business so long as (i)
such Person (the “Successor Company”), shall be a solvent corporation organized
and existing under the laws of the United States of America or any State thereof
(including the District of Columbia); (ii) if the Borrower is not the Successor
Company, such Successor Company shall have executed and delivered to the Lender
its assumption of the due and punctual payment of the principal of and premium,
if any, and interest on the Loan and the Note, according to its tenor, and the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Note and shall have caused to be delivered to the Lender
an opinion in form and substance, and from counsel, reasonably satisfactory to
the Lender, to the effect that all agreements or instruments effecting such
assumption have been duly authorized, executed and delivered and are enforceable
in accordance with their terms and comply with the terms hereof; (iii)
immediately before and after giving effect to such transaction no Default or
Event of Default shall have occurred and be continuing (it being understood and
agreed for the avoidance of doubt that nothing in this Section 5.3(d) shall
release the Borrower or any Successor Company from its liability under the Loan
Documents).
 
5.4  Disposition of Property.  Dispose of Virtus Partners, Inc.
 
5.5  Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that (i) any Subsidiary may make
Restricted Payments to the Borrower or any Subsidiary Guarantor and (ii) if so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make Restricted Payments not to exceed
100.0% of the prior fiscal quarter’s EBITDA adjusted for specific non-cash items
including amortization or impairments of intangible assets and stock based
compensation and adjusted for the EBITDA impact of any changes related to
implementing new accounting standards, in each case as mutually agreed.
 
5.6  Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) investments in Cash Equivalents;
 
22

--------------------------------------------------------------------------------


 
(c) Guarantee Obligations permitted by Section 5.1;
 
(d) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor; and
 
(e) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $1,000,000 during the term of this Agreement.
 
5.7  Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
5.8  Changes in Fiscal Period. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.
 
5.9  Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens otherwise permitted hereby (in which case, any prohibition or limitation
shall only be effective against the assets financed thereby).
 
5.10   Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.
 
5.11   Lines of Business. The Borrower will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
businesses in which the Borrower and the Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
businesses of the Borrower and the subsidiaries on the date of this Loan
Agreement.
 
6.  
FINANCIAL COVENANTS

 
6.1  Financial Covenants.  (a) The Borrower shall maintain an EBITDA to Total
Interest Expense Ratio of not less than 4.00 to 1.00 for any period of four
consecutive fiscal quarters; (b) the Borrower shall maintain an EBITDA to Senior
Interest Expense Ratio of not less than 3.50 to 1.00 for any period of four
consecutive fiscal quarters; (c) the Borrower shall maintain Net Worth of at
least $135,000,000 plus (i) 50.0% of net income for each fiscal quarter (without
deducting for any net losses) and (ii) 75.0% of all future equity contributions,
(d) the Borrower shall maintain Assets Under Management of at least $18,500,000
and (e) the Borrower shall at all times maintain a Senior Debt to EBITDA Ratio
of not more than 2.50 to 1.00 for any period of four consecutive fiscal
quarters.
 
23

--------------------------------------------------------------------------------


 
7.  
EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

 
7.1  Events of Default. The occurrence of any one or more of the following
events shall constitute a “Default”, whether or not any requirement for the
giving of notice, the lapse of time, or both has been satisfied and an “Event of
Default” once the requirement for the giving of notice, the lapse of time, or
both, has been satisfied:
 
(a) (i) the failure to make any payment of principal on the Note when due as
provided for herein or in the Note or (ii) the failure to make any payment of
interest on the Note or any other amount payable hereunder or under any other
Loan Document within 5 Business Days after the due date thereof as provided for
herein or in the Note;
 
(b) any representation or warranty made or deemed to be made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
to be made;
 
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 4.3(a) (with respect to the
Borrower only), Section 4.6(a), Section 4.8, Section 5 or Section 6 of this
Agreement or Section 5.5 and 5.7(b) of the Guarantee and Collateral Agreement;
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 7.1), and such default
shall continue unremedied for a period of 30 days after notice to the Borrower
from the Lender;
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loan) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $1,000,000;
 
24

--------------------------------------------------------------------------------


 
(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors
 
(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), (iv) any Loan
Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Lender, reasonably be expected to result in a Material Adverse Effect;
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$1,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof;
 
(i) the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by the Guarantee and Collateral Agreement
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; and
 
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert.
 
7.2  Acceleration of the Obligations.  Upon the occurrence of an Event of
Default as above provided, all or any portion of the Loan due or to become due
from Borrower to Lender, whether under this Agreement, the Note or otherwise,
shall, at the option of Lender, and without notice or demand by Lender, become
at once due and payable together with all accrued and unpaid interest thereon;
Borrower will thereafter forthwith pay to Lender, in addition to any and all
sums and charges due, the entire principal of and interest accrued on the Loan.
 
25

--------------------------------------------------------------------------------


 
7.3  Remedies. Upon and after the occurrence of an Event of Default, Lender
shall have any and all rights and remedies available to Lender at law or in
equity.
 
7.4  Remedies Cumulative. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrower contained in this
Agreement, or in any document referred to herein or contained in any agreement
supplementary hereto, or in any schedule or contained in any other agreement
between Lender and Borrower, heretofore, concurrently or hereafter entered into,
shall be deemed cumulative to and not in derogation or substitution of any of
the terms, covenants, conditions or agreements of Borrower herein contained.
 
8.  
CONDITIONS PRECEDENT

 
8.1  Conditions Precedent.  The agreement of the Lender to make the Loan is
subject to the satisfaction, prior to or concurrently with the making of the
Loan on the Closing Date, of the following conditions precedent:
 
(a) Loan Agreement; Guarantee and Collateral Agreement.  The Lender shall have
received (i) this Agreement, executed and delivered by the Lender and the
Borrower, (ii) the Note, executed and delivered by the Borrower and (iii) the
Guarantee and Collateral Agreement, executed and delivered by the Borrower and
each Subsidiary Guarantor.
 
(b) Approvals.  All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.
 
(c) Lien Searches.  The Lender shall have received the results of a recent lien
search in each of the jurisdictions where assets of the Guarantors are located,
and such search shall reveal no liens on any of the assets of the Guarantors
except for liens permitted by Section 5.2 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Lender.
 
(d) Fees.  The Lender shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Closing Date.  All such amounts
will be paid with proceeds of Loan made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the Lender on or
before the Closing Date.
 
(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Lender shall have received (i) a certificate of each Loan
Party, dated the Closing Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.
 
(f) Legal Opinions.  The Lender shall have received the legal opinion of
in-house counsel and Day Pitney LLP, counsel to the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the Lender and
legal opinions of such other special and local counsel as may be required by the
Lender.
 
26

--------------------------------------------------------------------------------


 
(g) Pledged Stock; Stock Powers; Pledged Notes.  The Lender shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Lender
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.
 
(h) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Guarantee and Collateral
Agreement or under law or reasonably requested by the Lender to be filed,
registered or recorded in order to create in favor of the Lender a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
5.2), shall be in proper form for filing, registration or recordation.
 
(i) Insurance.  The Lender shall have received insurance certificates satisfying
the requirements of Section 5.2(b) of the Guarantee and Collateral Agreement.
 
(j) All obligations under that certain Loan Agreement, made as of the 30th day
of December 2005, by and between the Lender and Phoenix Investment Partners,
Ltd. shall have been repaid and all obligations under that certain Guaranty
Agreement, executed as of the 30th day of December 2005, by and between Phoenix
Investment Partners, Ltd. and The Phoenix Companies, Inc. shall have been
extinguished.
 
9.  
MISCELLANEOUS

 
9.1  Payment of Expenses.  The Borrower agrees (a) to pay or reimburse all costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement, waiver, consent or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the reasonable fees and
disbursements of counsel to the Lender and filing and recording fees and
expenses, (b) to pay or reimburse the lender for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursement of counsel to the Lender, (c) to pay, indemnify, and
hold the Lender harmless from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold the Lender and its officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loan and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.  All amounts
due under this Section 9.1 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrower pursuant to this Section
9.1 shall be submitted to Michael Angerthal (Telephone No. 860.263.4710)
(Electronic copy address michael.angerthal@virtus.com), at the address of the
Borrower set forth in the first paragraph of this Agreement or to such address
as may be hereafter designated by the Borrower in a written notice to the
Lender.  The agreements in this Section 9.1 shall survive repayment of the Loan
and all other amounts payable hereunder.
 
27

--------------------------------------------------------------------------------


 
9.2  Survival of Representations and Warranties. All representations and
warranties made hereunder, or in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection therewith
shall survive the execution and delivery of this Agreement and the making of the
Loan.
 
9.3  Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns, whether so expressed or
not.
 
9.4  Payments Due on Non-Business Days.  Anything in this Agreement or the Note
to the contrary notwithstanding, any payment of principal of or interest on the
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.
 
9.5  Counterparts
.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.
 
9.6  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.7  Modification of Agreement. This Agreement and the other Loan Documents may
not be modified, altered or amended, except by an agreement in writing signed by
Borrower and Lender.
 
9.8  Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.9  Submission to Jurisdiction; Waivers.  The Borrower irrevocably and
unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
28

--------------------------------------------------------------------------------


 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.11 or at such other address of
which the Lender shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.10   Acknowledgements. The Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) the Lender does not have a fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Lender and the Borrower in
connection herewith or therewith is solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby between the
Lender and the Borrower.
 
9.11   Notices. Except as otherwise provided herein, any notice required
hereunder shall be in writing, and shall be deemed to have been validly served,
given or delivered upon deposit in the United States mails, with proper postage
prepaid, and addressed to the party to be notified as set forth in the first
paragraph of this Agreement or to such other address as each party may designate
for itself by like notice given in accordance with this Section.
 
9.12   Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower and the Lender with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
9.13   WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
9.14   USA Patriot Act.  The Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act.
 
9.15   Confidentiality.  The confidentiality provision for this Agreement shall
be consistent with the confidentiality provision set forth in the Separation
Agreement dated as of December 12, 2008, by and between The Phoenix Companies,
Inc., a Delaware corporation and Virtus Investment Partners, Inc., a Delaware
corporation.
 
29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
specified at the beginning hereof.
 

  VIRTUS INVESTMENT PARTNERS, INC.        
By:
/s/ Michael A. Angerthal
 
Name:
Michael A. Angerthal
 
Title:
Chief Financial Officer and Treasurer

 

  PHOENIX LIFE INSURANCE COMPANY        
By:
/s/ Peter A. Hofmann
 
Name:
Peter A. Hofmann
 
Title:
Sr. Executive Vice President,
Chief Financial Officer

 
Payments of interest and principal shall be made by the Borrower as follows:
 
 
 
30

--------------------------------------------------------------------------------


 
EXHIBIT A
 
[FORM OF NOTE]
 
VIRTUS INVESTMENT PARTNERS, INC.
 
Senior Note Due December 31, 2010
 
$20,000,000
December 31, 2008
Registration No. ___
Hartford, Connecticut

 
FOR VALUE RECEIVED, the undersigned, VIRTUS INVESTMENT PARTNERS, INC., a
Delaware corporation (herein called the “Borrower”), hereby promises to pay to
PHOENIX LIFE INSURANCE COMPANY, or registered assigns, the principal sum of
TWENTY MILLION DOLLARS ($20,000,000) with interest (computed on the basis of a
360-day year and the actual number of days elapsed) (a) on the unpaid balance
thereof at a rate equal to the Interest Rate as defined and in that certain Loan
Agreement between the Borrower and Phoenix Life Insurance Company dated as of
December 31, 2008, as amended from time to time (the “Loan Agreement”), from the
date hereof, as provided in the Loan Agreement, and (b) to the extent permitted
by law, on any overdue payment or prepayment of principal and any overdue
payment of interest, at a rate per annum from time to time equal to Interest
Rate plus 2.0% per annum, payable on demand.  Commencing on March 31, 2009 and
in accordance with the Loan Agreement on every Interest Payment Date thereafter
though September 30, 2010, the Borrower shall pay (a) $1,000,000 of the
principal amount of the Loan on each Interest Payment Date during the fiscal
year ending December 31, 2009, (b) $4,000,000 of the principal amount of the
Loan on each Interest payment Date during the fiscal year ending December 31,
2010 and (c) all remaining principal and accrued interest on December 31, 2010.
 
Payments of principal of and interest with respect to this Note are to be made
in lawful money of the United States of America at Hartford, Connecticut or at
such other place as the Borrower shall have designated by written notice to the
holder of this Note as provided in the Loan Agreements.
 
This Note is the sole senior promissory note issued pursuant to the Loan
Agreement.
 
This Note is a registered Note and, upon surrender of this Note for registration
of transfer, duly endorsed, or accompanied by a written instrument of transfer
duly executed, by the registered holder hereof or such holder's attorney duly
authorized in writing, a new Senior Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Borrower may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Borrower will not be
affected by any notice to the contrary. Presentment of this Note for payment is
hereby waived.
 
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Loan Agreement, but not otherwise.
 
If an Event of Default, as defined in the Loan Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Loan Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------


 

 
VIRTUS INVESTMENT PARTNERS, INC.
                   
By
             
Its
   

 
2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
GUARANTY AND COLLATERAL AGREEMENT
 
[DELIVERED SEPARATELY]
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF CLOSING CERTIFICATE
 
Pursuant to Section 8.1(e) of the of the Loan Agreement, dated as of December
31, 2008 (as amended, supplemented or otherwise modified from time to time (the
“Agreement”), by and between PHOENIX LIFE INSURANCE COMPANY, (“Lender”) a New
York domiciled insurance company with a mailing address of One American Row,
Hartford, Connecticut 06115 and VIRTUS INVESTMENT PARTNERS, INC. (“Borrower”), a
Delaware corporation with a mailing address of 100 Pearl Street, Hartford,
CT  06103.  Unless otherwise defined herein, terms defined in the Agreement and
used herein shall have the meanings given to them in the Agreement, the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies as follows:
 
1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
 
2. ___________________ is the duly elected and qualified Corporate Secretary of
the Certifying Loan Party and the signature set forth for such officer below is
such officer’s true and genuine signature.
 
3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loan to be made on the date hereof and the
use of proceeds thereof.  [Borrower only]
 
4. The conditions precedent set forth in Section 8.1 of the Credit Agreement
were satisfied as of the Closing Date.  [Borrower only]
 
The undersigned Assistant Corporate Secretary of the Certifying Loan Party
certifies as follows:
 
5. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party.
 
6. The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.
 
7. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.
 
8. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.
 
9. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.
 

--------------------------------------------------------------------------------


 
10. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:


Name
Office
Signature
                         

 
 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 
 

       
Name:
 
Name:
 
Title:
  Title:  Assistant Corporate Secretary  

 
Date:  _______________, 200_
 
2

--------------------------------------------------------------------------------


 
EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered pursuant to Section 4.1(d) of the Loan
Agreement, dated as of December 31, 2008 (as amended, supplemented or otherwise
modified from time to time (the “Agreement”), by and between PHOENIX LIFE
INSURANCE COMPANY, (“Lender”) a New York domiciled insurance company with a
mailing address of One American Row, Hartford, Connecticut 06115 and VIRTUS
INVESTMENT PARTNERS, INC. (“Borrower”), a Delaware corporation with a mailing
address of 100 Pearl Street, Hartford, CT  06103.  Unless otherwise defined
herein, terms defined in the Agreement and used herein shall have the meanings
given to them in the Agreement.
 
1.     I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower.
 
2.     I have reviewed and am familiar with the contents of this Certificate.
 
3.     I have reviewed the terms of the Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).  Such review did not disclose the existence during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].
 
4.     Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 6.1 of the Agreement.
 
IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
200__.
 
 
 
 

       
Name:
   
Title:
 

 

--------------------------------------------------------------------------------


 
Attachment 1
to Compliance Certificate
 
 
[Attach Financial Statements]
 
 
 
 
 

--------------------------------------------------------------------------------


 
Attachment 2
to Compliance Certificate
 
 
The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
 
[Set forth Covenant Calculations]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 